DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and bellow are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alfaro US 20180072212 A1.
Regarding claims bellow Alfaro teaches
1. A moving body comprising:
a lower structural body;(52)
an upper structural body(50) that is disposed above the lower structural body; (fig. 7)
a wide-area sensor that detects an object in a vicinity of the wide-area sensor(42) by applying light towards the vicinity of the wide-area sensor;[0040](lidar) and
a sensor accommodating section that accommodates the wide-area sensor therein and that includes a space interposed between an upper surface of the lower structural body and a lower surface of the upper structural body, (fig. 18)
wherein at least one of all of side surfaces(fig. 18) of the sensor accommodating section is provided with an emission window portion(44) facing an outside,(fig. 18) and
wherein the emission window portion allows the light applied from the wide-area sensor to be emitted towards the outside.[0040]

2. The moving body according to Claim 1, wherein a plurality of all of the side surfaces of the sensor accommodating section are each provided with a corresponding one of a plurality of the emission window portions.(fig. 18 and fig. 16 side and front has slot)

3. The moving body according to Claim 2, wherein at least two of all of the side surfaces of the sensor accommodating section are each provided with a corresponding one of a plurality of the emission window portions, the at least two of all of the side surfaces of the sensor accommodating section facing each other in a width direction.(fig. 16)

4. The moving body according to Claim 3, wherein the two of all of the side surfaces of the sensor accommodating section are a right side surface and a left side surface when a main travel direction of the moving body is a front side.(fig. 16)

5. The moving body according to Claim 3, wherein the at least one of all of the side surfaces of the sensor accommodating section is provided with the emission window portion, the at least one of all of the side surfaces of the sensor accommodating section differing from the two of all of the side surfaces of the sensor accommodating section.(fig. 16 front surface differs front side surfaces)

6. The moving body according to Claim 5, wherein the at least one of all of the side surfaces of the sensor accommodating section is a front side surface and/or a rear side surface when a main travel direction of the moving body is a front side.(fig. 16)

7. The moving body according to Claim 1, wherein all of the side surfaces of the sensor accommodating section are each provided with a corresponding one of a plurality of the emission window portions.(fig. 16 and fig. 3 )

8. The moving body according to Claim 1, wherein the wide-area sensor is disposed towards a rear side in a travel direction than a center of the sensor accommodating section in top view.(fig. 18)

9. The moving body according to Claim 1, wherein the upper surface of the lower structural body and the lower surface of the upper structural body each have a planar shape extending in a horizontal direction, (fig. 7)and
wherein the wide-area sensor scans a vicinity of the wide-area sensor in the horizontal direction and illuminates the vicinity of the wide-area sensor with light.(fig. 5)

10. The moving body according to Claim 1, wherein the emission window portion has a slit-like shape extending in a horizontal direction or a shape defined by a plurality of hole-like portions that are formed consecutively in the horizontal direction.(fig. 18)


12. The moving body according to Claim 1, wherein the lower structural body is a travel mechanism and the upper structural body is a loading section.(fig. 18, 20)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfaro.
Although Alfaro does not explicitly teach
11. The moving body according to Claim 1, wherein the emission window portion is covered by a transmitting member that transmits the light applied from the wide-area sensor.
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Alfaro to add protective window to the system in order to protect lidar device from debris, dirt and damage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645